Case 1:20-cr-00174-DMT Document 27 Filed 10/15/20 Page 1of1

Case 1:20-cr-0017... .T*SEALED* Document7 Filed. 7/20 Page 1 of 2

Local AO 442 (Rev. 10/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT
DISTRICT OF NORTH DAKOTA

United States of America

Dennis Lashoun Brown a/k/a Breezy , Case No. 1:20-cr-174-02
) Jon
) mE,
Defendant te
ARREST WARRANT 2

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Dennis Lashoun Brown a/k/a Breezy

 

who is accused of an offense or violation based on the following document filed with the court:

A Indictment CO) Superseding Indictment 0 Information ©) Superseding Information © Complaint
C1 Probation Violation Petition O Supervised Release Violation Petition [1 Violation Notice O Order of the Court

This offense is briefly described as follows:

Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances
Possession with Intent to Distribute Controlled Substances

 

 

Aiding and Abetting
Date: 10/07/2020 /s/ Carla Schultz
_ : Issuing officer's signature
City and state: Bismarck, ND Carla Schultz, Deputy Clerk 7

 

Printed name and title

 

Return

 

 

This warrant was received on (date) L Le “2-AGz p , and the person was arrested on (date) Li b 7. Ss “2226
at (city and state) 15 iv Brule 7 & i . |

wy
cal u . ' .
eRV—" Arresting offiter’s signature

Bewnets Goi non £ wegen

Printed name and title

Date: J 113-29 Zo

 

 
